DETAILED ACTION
This communication is a first office action on the merits. Claims 1-20, as filed are currently pending and have been considered below.

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 February 2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, line 3 the phrase “to the pin the cover” should be replaced by --to the pin,--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, further clarification in what is suggested by the ability for the ribs being able to adjust play is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawa et al. (US 4,927,287).
Regarding claim 1, Ohkawa et al. discloses an apparatus comprising:
a head (circular top end of 7), and
a pin (body extending from circular top end of 7 as shown in Fig. 8), which extends in a longitudinal direction from the head, the pin having two anchor elements (11) which extend radially from the pin, and at least one anchor element has a structure oriented substantially in the direction of the head (Fig. 8 as shown).

Regarding claim 2, Ohkawa et al. further discloses wherein the structure has a shape tapering in the direction of the head (Fig. 7 as shown).


Regarding claim 4, Ohkawa et al. further discloses wherein the structure tapers in a direction radially away from the pin (Figs. 7 and 8 as shown).

Regarding claim 5, Ohkawa et al. further discloses wherein the device comprises a cover (2), situated centrally to the pin the cover covering the opening of the support part (the cover as shown can be used to cover an opening).

Regarding claim 6, Ohkawa et al. further discloses wherein the pin tapers at the end away from the head (Fig. 10 shows wherein there is a tapered beveled end to the pin).

Regarding claim 7, Ohkawa et al. further discloses wherein the device is formed from a plastic (Column 5, line 4).

Regarding claim 8, Ohkawa et al. further discloses a bushing (1) having an inner contour adapted to the outer circumference (Fig. 9 as shown) of the device and having a bearing element for the anchor element (underside of 2 can serve as a bearing element).

Regarding claim 9, Ohkawa et al. further discloses wherein the device comprises one or more orienting elements (17) and the bushing comprises one or more orienting elements (6), 

Regarding claim 10, Ohkawa et al. further discloses wherein the device has one or more ribs selected from the group consisting of at least one longitudinal rib (13) and at least one transverse rib (8), which interact with the inner contour of the bushing for a centering of the device in relation to the bushing.

Regarding claim 11, Ohkawa et al. further discloses wherein the bushing comprises a cover (2) to cover the opening and to pretension the bushing in the longitudinal direction fo the bushing.

Regarding claim 12, Ohkawa et al. further discloses wherein the bushing has a depth end stop (upward face of 18) to limit the depth of insertion of the bushing in the opening.

Regarding claim 13, Ohkawa et al. further discloses wherein the bushing has radially extending ribs (13) to center the bushing in the opening.

Regarding claim 14, Ohkawa et al. further discloses wherien the bushing is formed from a plastic (Column 5, line 4).



Regarding claim 17, Ohkawa et al. further discloses wherein the device comprises a cover (2), situated centrally to the pin, the cover supporting the device on the support part.

Regarding claim 18, Ohkawa et al. further disclose wherein the structure tapers in a direction radially away from the pin (Figs. 7 and 8 show wherein the greatest radial extending portion of 11 is tapered to form outward pointing elbows).

Regarding claim 19, Ohkawa et al. further disclose a bushing (1) having an inner contour adapted to the outer circumference of the device and having a bearing element for the anchor element (underside of 2 can serve as a bearing element).

Regarding claim 20, Ohkawa et al. further discloses wherein the device has one or more ribs selected from the group consisting of at least one longitudinal rib (13) and at least one transverse rib (8), which interact with the inner contour of the bushing for adjusting play between the device and the bushing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677